   Case 2:10-md-02179-CJB-DPC Document 27249 Filed 09/15/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

 In Re: Oil Spill by the Oil Rig              *        MDL 2179
 “Deepwater Horizon” in the Gulf
 of Mexico, on April 20, 2010                 *        SECTION: J(2)

  Applies to:                                 *        JUDGE BARBIER
  No. 16-05277
                                              *        MAG. JUDGE CURRAULT


                            ORDER & REASONS
                   [Imposing Sanctions on John R. DeSilva]

      Before the Court is BP’s Motion for Attorney Fees and Costs (Rec. Doc. 27226)

against John R. DeSilva (“DeSilva”), as well as DeSilva’s response (Rec. Doc. 27237).

After considering the parties’ arguments, the record, and the applicable law, the

Court grants in part BP’s motion.

                                    BACKGROUND

      On July 19, 2021, the Court issued its Order & Reasons that denied defendant

BP’s motion to dismiss for lack of standing against plaintiff John R. DeSilva

(“DeSilva”). (Rec. Doc. 27174 at 12). However, the Order & Reasons also required

plaintiff DeSilva and his attorney, Ronnie G. Penton (“Penton”), to show cause in

writing why either or both of them should not be sanctioned for misrepresenting

certain facts to the Court. (Id.). After taking into consideration DeSilva and Penton’s

submissions (Rec. Doc. 27181 & 27182) and BP’s reply (Rec. Doc. 27191), the Court

ordered that DeSilva was liable to BP for all or part of BP’s attorney fees and costs

reasonably incurred after it first raised the issue of The Bird of Paradise’s (“TBOP”)

ownership in October 2019. (Rec. Doc. 27196). Further, Penton was publicly


                                          1
    Case 2:10-md-02179-CJB-DPC Document 27249 Filed 09/15/21 Page 2 of 6




reprimanded for failing to perform an inquiry reasonable under the circumstances

and then presenting to the Court factual contentions that had no evidentiary support,

which created waste, multiplied proceedings, and delayed resolution of this matter.

(Id.).

                                      DISCUSSION

                                            A

         The court may, on its own or a party’s motion, order Rule 11 sanctions against

“the attorney, law firm, or party that violated the rule or is responsible for the

violation.” Fed. R. Civ. P. 11(c)(1),(3). When a court finds that there has been a Rule

11 violation after a party’s request for sanctions, an appropriate sanction includes an

order directing payment to the movant of some or all of the reasonable attorneys’ fees

and other expenses incurred as a direct result of the violation. Fed. R. Civ. P. 11(c)(2).

Here, DeSilva contends that a court cannot sua sponte order a party to pay attorney

fees and costs. (Rec. Doc. 27237 at 1). However, BP requested that the Court sanction

DeSilva by requiring him to pay BP’s attorneys’ fees and costs that BP expended on

the issue of The Bird of Paradise’s ownership (Rec. Doc. 27191).

         Further, the court has inherent authority, including the authority “deemed

necessary to protect the efficient and orderly administration of justice and . . . to

command respect for the court's orders, judgments, procedures, and authority.” In re

Stone, 986 F.2d 898, 902 (5th Cir. 1993) (citing Roadway Express v. Piper, 447 U.S.

752, 764 (1980)). Specifically, the court has the power to assess attorney’s fees

against both attorneys and litigants who engage in abusive litigation practices, see



                                            2
   Case 2:10-md-02179-CJB-DPC Document 27249 Filed 09/15/21 Page 3 of 6




Roadway Express, 447 U.S. at 765, and in bad faith conduct, see Chambers v. NASCO,

Inc., 501 U.S. 32, 45–46 (1991); see also Hazeur v. Keller Indus., 983 F.2d 1061 (5th

Cir. 1993). A party “shows bad faith by delaying or disrupting the litigation or by

hampering enforcement of a court order.” Hutto v. Finney, 437 U.S. 678, 689 n.14

(1978). Here, DeSilva has engaged in bad faith to delay and disrupt the litigation. As

this Court has already found in a previous order,

      DeSilva’s evasion of the ownership issue, even when directly asked,
      undermined the PTO 67 mediation process and the PTO 69 discovery
      and motion process. DeSilva’s failure to provide information that was at
      his ready access caused BP to expend significant time and resources
      investigating facts, preparing multiple rounds of briefing, preparing for
      and participating in hearings, etc. DeSilva’s conduct also imposed
      unnecessary burdens on MacDonald, a non-party. The Court has
      similarly wasted its time reviewing motions, briefs, and exhibits;
      holding hearings; and issuing orders in its effort to get to the bottom of
      this threshold issue (read: after all of this, the parties haven’t even
      begun to litigate the merits of DeSilva’s claim). Again, most if not all of
      this could have been avoided if DeSilva provided the information that
      was at his ready access and which had been sought for nearly two years.


(Rec. Doc. 27196 at 4–5). Therefore, this Court, pursuant to Rule 11 and its inherent

authority under Article III, possesses the power to order DeSilva to pay BP’s

attorneys’ fees and costs.

                                          B

      Once a court orders that a party must pay reasonable fees and expenses as a

sanction, the lodestar analysis is then used to determine the proper amount of fees

“by multiplying the reasonable number of hours expended in defending the suit by

the reasonable hourly rates for the participating lawyers.” Skidmore Energy, Inc. v.

KPMG, 455 F.3d 564, 568 (5th Cir. 2006). In awarding attorneys’ fees and costs as

                                          3
   Case 2:10-md-02179-CJB-DPC Document 27249 Filed 09/15/21 Page 4 of 6




sanctions, however, the purpose is not to simply repay the requesting party, but to

deter and punish the sanctioned party. See Thomas v. Capital Sec. Serv., Inc. 836

F.2d 866, 879 (5th Cir. 1988) (“’[R]easonable’ does not necessarily mean actual

expenses.”). This Court seeks to deter DeSilva and parties in the future from failing

to disclose information at their ready access. This failure caused wasted time, effort,

and resources not only to BP, but to the Court itself and non-parties, such as

MacDonald.

      Here, BP asserts it is entitled to attorneys’ fees and costs in the amount of

$298,914.65 based on 617.1 hours of work at a rate of $470.00 per hour; 20 hours at

$270.00 to $470.00 per hour; and costs of $1,804.65. (Rec. Doc. 27226 at 1). BP

contends the rate of $470.00 per hour is appropriate because this has been one of the

most complex MDL’s in history requiring counsel experienced with the unique

litigation at issue here. (Id. at 4–5). Further, BP avers that attorneys from the lead

law firm of Kirkland & Ellis, LLP typically bill at substantially higher hourly rates,

but BP “does not ask the Court to order DeSilva to pay the full rate charged by BP’s

national counsel at Kirkland & Ellis.” (Id. at 6). In opposition, DeSilva argues that

“[m]ost of BP’s hourly efforts relate to claim entitlement and not the ‘misconduct’

attributed to Mr. DeSilva.” (Rec. Doc. 27237 at 2). Moreover, DeSilva asserts that

BP’s time entries are excessive because multiple attorneys engaged in duplicative

tasks and block billing was used. (Id.). DeSilva contends that the proposed rate for

all the Kirkland & Ellis attorneys is unsupportable because the associates who

worked on this issue have between less than a year and six years of experience. (Id.



                                          4
   Case 2:10-md-02179-CJB-DPC Document 27249 Filed 09/15/21 Page 5 of 6




at 5). Finally, DeSilva requests the hours worked on this issue be reduced to eighty

(80) at a rate of $300.00 per hour, $24,000 in total. (Id. at 6).

      In determining the fee award, the court should exclude all time that is

excessive, duplicative, or inadequately documented. Watkins v. Fordice, 7 F.3d 453,

457 (5th Cir. 1993). In doing so, it is of importance for the court to keep in mind that

“[t]he essential goal in shifting fees (to either party) is to do rough justice, not to

achieve auditing perfection. So trial courts may take into account their overall sense

of a suit, and may use estimates in calculating and allocating an attorney's time.” Fox

v. Vice, 563 U.S. 826, 838 (2011). This goal of “rough justice” has even more

significance when combined with the purpose of Rule 11 sanctions: deterrence (not

full repayment). Specifically, the court may reduce an award “by a percentage to

substitute for the exercise of proper billing judgment,” Gilmore v. Audubon Nature

Inst., Inc., 353 F. Supp. 3d 499, 508 (E.D. La. 2018) (citations omitted), and the court

has repeatedly reduced the fee award by 50%, see, e.g., Peak Tech. Servs., Inc. v. Land

& Sea Eng'g, LLC, No. H–10–1568, 2012 WL 3234203, at *8 (S.D. Tex. Aug. 6, 2012);

Yelton v. PHI Inc., No. CIV. A. 09-04182, 2012 WL 3441826, at *8 (E.D. La. Aug. 14,

2012); Neles-Jamesbury, Inc. v. Bill's Valves, 974 F. Supp. 979, 988 & n.22 (S.D. Tex.

1997). Considering all these factors, the Court finds that an award of half of the

requested fees will serve the desired purpose of deterring DeSilva and others from

engaging in similar misconduct. Therefore, the Court awards BP 50% of their

requested $298,914.65 in attorney’s fees and costs.




                                            5
   Case 2:10-md-02179-CJB-DPC Document 27249 Filed 09/15/21 Page 6 of 6




                                      *    *   *

      Accordingly,

      IT IS HEREBY ORDERED that John R. DeSilva is to pay BP $149,457.33

within thirty (30) days from the date of this order.

      New Orleans, Louisiana, this 15th day of September, 2021.




                                               _________________________________
                                               CARL J. BARBIER
                                               United States District Judge




                                           6
